Citation Nr: 0924978	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-01 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for subluxation of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1971 to March 
1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Veteran appeared and testified at a personal hearing in 
September 2006 before the undersigned Veterans Law Judge 
sitting in Little Rock, Arkansas.  A transcript of the 
hearing is contained in the record.  In January 2007 the 
Veteran submitted additional evidence accompanied by a waiver 
of initial review by the RO.

This appeal was previously before the Board in December 2007.  
The Board remanded the claims for additional development.  
The case has been returned to the Board for further appellate 
consideration

The issues of entitlement to an initial rating in excess of 
10 percent for arthritis of the left knee, and entitlement to 
an initial rating in excess of 10 percent for subluxation of 
the left knee are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

The competent evidence of record reveals bilateral hearing 
loss of, at worst, Level I in both ears.

CONCLUSION OF LAW

The requirements for a compensable rating for bilateral 
hearing loss have not been met.  38 C.F.R. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.85, Diagnostic Code 
6100, 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

This appeal arises from the initial award of service 
connection.  The RO provided pre-adjudication notice to the 
Veteran in a June 2004 letter regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, and the types of evidence that will 
be obtained by VA.  The Veteran was advised how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations in March 2006 and 
January 2008 letters.  The case was last readjudicated in 
January 2009.

However, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
hearing loss.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91.  Thus, VA's duty to notify in this 
case has been satisfied.  See generally Turk v. Peake, 21 
Vet. App. 565 (2008) (where a party appeals from an original 
assignment of a disability rating, the claim is classified as 
an original claim, rather than as one for an increased 
rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) 
(establishing that initial appeals of a disability rating for 
a service-connected disability fall under the category of 
"original claims").  Moreover, the March 2006 and January 
2008 letters advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms have on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a higher rating.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, post-service treatment records, VA 
examination reports, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran has 
been an active participant in the claims process, providing 
evidence, statements, and hearing testimony in support of his 
claim.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Disabilities 
must be reviewed in relation to their history. 38 C.F.R. § 
4.1 (2008).  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 
4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The December 2004 rating decision established service 
connection for bilateral hearing loss, evaluated as 0 percent 
disabling effective April 22, 2004.

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule establishes 
11 auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, 
Diagnostic Codes 6100 (2008).  Disability ratings for hearing 
loss are derived from a mechanical application of the rating 
schedule to the numeric designations resulting from 
audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 
345 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, 
whichever results in the higher numeral.  38 C.F.R. § 4.86.  
Further, when the average puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.

On the authorized VA audiological evaluation in September 
2004, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
20
75
90
50
LEFT
10
15
70
95
48

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 in the left ear.  The 
examiner noted that the Veteran had normal middle ear 
function and hearing within normal limits in the 250-2000 
Hertz range, but had profound sensorineural hearing loss in 
the 3000-8000 Hertz range.

During a September 2006 hearing the Veteran testified that 
his biggest problem was with communication and that he 
specifically had a difficult time hearing female and child 
voices.  He testified that it was particularly difficult to 
hear his granddaughter when she spoke to him, even with his 
prescribed hearing aids.  He stated that he can hear a man's 
voice without too much difficulty.  He further stated that he 
had difficulty hearing with background noise.  He noted that 
his hearing loss resulted in some difficulty when he was 
working, but he was able to work around it.  He further 
testified that he has been disabled from working due to other 
reasons for quite some time.  The Veteran and his 
representative also challenged the testing method utilized, 
arguing that a sound proof room does not adequately evaluate 
his hearing loss. 

An additional VA audiological examination conducted in July 
2008 revealed the 

following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
10
70
95
46
LEFT
10
15
75
90
48

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 in the left ear.  The VA 
examiner noted that the Veteran had normal middle ear 
pressure and decreased admittance.  Ipsilateral acoustic 
reflex was present at 1000 Hertz.  She noted that the Veteran 
reported his hearing loss affects his ability to understand 
women and young girls.  She diagnosed the Veteran with 
hearing within normal limits from 250 to 2000 Hertz, then 
sloping to profound sensorineural hearing loss 3000-8000 
Hertz for both ears.

As an initial matter, the Board notes that the audiological 
tests did not indicate that the Veteran had exceptional 
patterns of hearing impairment in either ear.  As such, Table 
VIA is not applicable.  See 38 C.F.R. §§ 4.85(c), 4.86 
(2008).

Applying the findings from the September 2004 examination to 
Table VI in 38 C.F.R. § 4.85 yields a finding of Level I 
hearing loss in both the right ear and left ear.  Where 
hearing loss is at Level I in one ear and Level I in the 
other, a 0 percent rating is assigned under Table VII.  38 
C.F.R. § 4.85.

Likewise, applying the findings from the September 2008 
examination to Table VI in 38 C.F.R. § 4.85 yields a finding 
of Level I hearing loss in both the right ear and left ear.  
Where hearing loss is at Level I in one ear and Level I in 
the other, a 0 percent rating is assigned under Table VII.  
38 C.F.R. § 4.85.  Thus, the competent evidence of record 
fails to show that the Veteran's hearing loss warrants a 
compensable evaluation at any time during the course of the 
appeal.

The Board notes the Veteran's Travel Board hearing testimony 
that the VA audiologist testing his hearing in a soundproof 
booth is not representative of his level of disability.  
However, the use of the controlled Maryland CNC speech 
discrimination test and the puretone threshold average 
determined by an audiometry test was established by 
regulation and published in the Federal Register on November 
18, 1987.  See 52 Fed. Reg. 44,117.  Moreover, in Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held 
that audiometric testing in a sound controlled room is an 
adequate testing ground for rating purposes.  The Board 
further notes that the September 2008 examination report 
included information concerning how the Veteran's hearing 
loss affects his daily functioning.  Martinak, 21 Vet. App. 
455-56.  While the Veteran noted that the examiner needed to 
turn up the volume in the box and told him to guess, and that 
therefore, the testing may have misrepresented his hearing 
loss, such argument does not indicate that the examiner 
failed to properly discharge his duties.  See United States 
v. Armstrong, 517 U.S. 456, 464, 116 S.Ct. 1480, 134 L.Ed.2d 
687 (1996) (" '[I]n the absence of clear evidence to the 
contrary, courts presume that [Government agents] have 
properly discharged their official duties.' ").  Rather, it 
tends to show the examiner was attempting to ensure full 
cooperation to obtain reliable results.  Thus, there is no 
indication that the results of either examination are 
invalid, and the examinations are adequate for rating 
purposes. 

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's hearing loss.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Though 
the Veteran noted that he has difficulty hearing female 
voices, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provides for 
additional or more severe symptoms than currently shown by 
the evidence; thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claims for 
disability ratings in excess of 10 percent for both arthritis 
of the left knee and subluxation of the left knee.

During his September 2006 Travel Board hearing the Veteran 
described that he had surgery on his left knee in February 
2006.  The undersigned Veterans Law Judge noted that VA 
records for that time period were not contained in the claims 
folder, and the Veteran's representative requested that the 
records be obtained and added to the claims folder.  The 
Board's December 2007 Remand indicated that updated VA 
records should be obtained and added to the Veteran's claims 
file, to specifically include the report of the February 2006 
left knee surgery.  There are no updated VA treatment records 
in the claims file or an indication that such records were 
requested but do not exist.  The Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans Appeals (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the 
Central Arkansas VA Healthcare System 
dating from April 2004 to the present, to 
specifically include the report of surgery 
on the left knee in February 2006 at the 
McClellan VA Medical Center. 

2.  Thereafter, the claims should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


